Citation Nr: 0421352	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  97-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St 
Petersburg, Florida


THE ISSUE

Whether a substantive appeal was timely received on the issue 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for spinal cord injury. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for spinal cord injury.  


REPRESENTATION

Appellant represented by:	Steven Z. Cohen, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1981, and from April 1983 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  During the course of the appeal, the 
veteran moved from Michigan to Florida and the claims file 
has been transferred from the RO in Detroit to the RO in St. 
Petersburg, Florida, from where this case has been certified.  

In a November 27, 2000, decision, the Board dismissed the 
veteran's appeal on the basis that he had not perfected a 
timely appeal to the RO's December 1995 rating decision 
denying him compensation under the provisions of 38 U.S.C.A. 
§ 1151 for spinal cord disorder, claimed as having occurred 
during surgery performed at a VA medical center (VAMC) in 
January 1995.  The basis for the decision was that he had not 
filed a timely Substantive Appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (Court).  

In a December 2003 Memorandum Decision, the Court vacated the 
Board's November 2000, decision and remanded it back to the 
Board for adequate reasons and bases to sustain the Board's 
finding that the veteran's Substantive Appeal was not time 
received by VA; whether the RO had treated the claim as open, 
although noted as not timely; and for compliance with the 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

At this point, the Board notes that, in July 2002, VA 
received the veteran's application to reopen the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151, based on new and material evidence.  His accredited 
representative for this recently submitted claim is the 
Paralyzed Veterans of America (PVA).  However, in light of 
the Board's determination that the veteran has perfected a 
timely appeal of the RO's December 1995 decision, the 
original appeal of the denial of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is still in 
appellate status, and the recently filed claim to reopen is 
moot because there is no final adverse RO or Board decision 
that can be subject to reopening at this point.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for spinal cord injury claimed as 
occurring during the veteran's surgery at a VAMC in January 
1995 is addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC..  


FINDING OF FACT

The veteran's substantive appeal as to a claim for 
compensation for medical or surgical treatment by VA in a 
VAMC in January 1995 was filed within the one-year statutory 
period from the January 11, 1996, date of mailing of the 
notification of the December 1995 rating decision, or within 
sixty days from the April 10, 1996, mailing of the statement 
of the case.  


CONCLUSION OF LAW

The veteran's substantive appeal as to compensation under the 
provisions of 38 U.S.C.A. § 1151 for spinal cord injury as 
the result of medical or surgical treatment by VA in January 
1995 was timely.  38 U.S.C.A. §§ 7105(a),(d)(3), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law, which redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits, is applicable to this appeal.  

Nonetheless, in light of the Board's grant of the veteran's 
claim as to the timeliness of his appeal, a remand to the RO 
on that issue to ensure compliance with the provisions of the 
VCAA would serve no purpose.  See Bernard v. Brown, 4 Vet. 
App 384 (1993).  

Timeliness of Appeal

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement (a written 
communication from a claimant, or his or her representative, 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result) and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal (a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information, identifying the issues being 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed).  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails the notice of the determination to the veteran.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
or the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  Further, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.303, 20.304.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the RO, in a rating decision 
dated in December 1995, denied the veteran entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
spinal cord injury that allegedly occurred during surgery in 
January 1995 that was performed at a VAMC.  At the time the 
veteran filed his claim for 38 U.S.C.A. § 1151 compensation 
for spinal cord injury, in September 1995, he had on file, 
dated in June 1995, a power of attorney for PVA as his 
accredited representative for all matters before VA.  The 
veteran was notified of the December 1995 decision by VA 
letter, dated January 11, 1996, which also informed him of 
his procedural and appellate rights.  A copy of the letter 
was also sent to PVA, his accredited representative.  

The case at hand is not a simultaneously contested claim; 
hence, when the veteran was notified of the December 1995 
decision, he had one year from the date of the January 11, 
1996, notification letter to file a timely Notice of 
Disagreement (NOD), i.e., until January 11, 1997.  On March 
7, 1996, the RO received a letter from a private attorney, S. 
Cohen, noting that he was the veteran's representative in the 
38 U.S.C.A. § 1151 matter and that the veteran was appealing 
the RO's December 1995 decision.  Accompanying the NOD was a 
private attorney restrictive designation noting that, for the 
appeal of the spinal cord injury denial only, S. Cohen was 
the veteran's accredited representative, that all 
correspondence was to be sent to the attorney, and that PVA 
accredited representation was still in effect.  See 38 C.F.R. 
§§ 14.629(c), 14,631(b), 20.601, 20.603.  This March 1996 
correspondence was accepted by VA as an NOD to the RO's 
December 1995 decision and, since the NOD was received by VA 
within the statutory one-year statutory time limitation, it 
was considered as timely filed.  

The veteran was sent a Statement of the Case, with cover 
letter, on April 10, 1996, which informed him of the law and 
evidence concerning his claim, his procedural and appellate 
rights, and what he needed to do if he wished to pursue his 
appeal, to include enclosure of VA Form 9, Appeal to Board of 
Veterans' Appeals.  Copies of this correspondence were also 
sent to both the private attorney and PAV.  

To be timely, a Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the veteran, here June 10, 
1996, or within the remainder of the one-year period from the 
date of mailing of the notification, here January 11, 1997, 
whichever is the later date.  In the case at hand, the 
January 11, 1997, is the later date.  The only possible 
extension of that period requires both the Secretary's 
discretionary granting of an extension of time and a showing 
by the veteran that there was a delay in the actual receipt 
of the Statement of the Case, with cover letter, caused by 
some circumstances outside of his control, such as an error 
on the part of VA or the United States Postal Service.  The 
time period for filing a Substantive Appeal may be extended 
for a reasonable period on request for good cause shown.  See 
38 U.S.C.A. § 715(d)(3); see also Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  

The veteran did not request an extension for filing his 
Substantive Appeal.  On January 22, 1997, VA received VA Form 
9, Substantive Appeal, signed by S.Cohen, accompanied by an 
attached statement appealing the RO's December 1995 decision.  
The veteran was notified by VA letter, dated January 28, 
1997, that his appeal was untimely, and advised of his 
appellate rights with regard to the finding of an untimely 
appeal.  A copy of the letter was sent only to PVA.  

The RO may close the case for failure to respond after 
receipt of the Statement of the Case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20,.203.  

The record also contains a copy of VA Form 9, Substantive 
Appeal, dated January 9, 1997, and signed by a PVA 
representative on behalf of the veteran.  However, this form 
does not contain a VA date stamp, which would have indicated 
when the Form 9 was actually received by VA.  If it were 
received prior to January 11, 1997, it would be a timely 
perfection of the veteran's appeal, provided PVA was the 
accredited representative of the veteran's for the issue of 
entitlement to compensation for spinal cord injury pursuant 
to the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 20.601, 20.603.  

On July 30, 1997, VA received VA Form 9, Substantive Appeal, 
signed by the veteran and dated March 1, 1997.  This form was 
received too late to be a timely submission of his appeal, 
since he had not requested an extension of time to file such 
appeal.  However, this case as it pertains to timeliness 
centers around the VA Forms 9, Substantive Appeals, received 
on January 22, 1997, and the one dated January 9, 1997, but 
which does not contain a VA date stamp.  

Although the RO may close a case due to untimeliness, the 
Court has held that the failure to file a timely Substantive 
Appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction, 
notwithstanding the provisions of 38 C.F.R. § 20.302(b), 
unless there was also an indication that the RO closed the 
appeal for failure to file a timely Substantive Appeal.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003); 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

In the case at hand, although VA notified the veteran by 
letter, dated January 28, 1997, that his appeal was untimely, 
and advised him of his appellate rights with regard to the 
finding of an untimely appeal, the RO continued with his 
claim, as if it had not been closed and treated both the 
private attorney and PVA representative as the veteran's 
accredited representatives.  Some correspondence was sent as 
a copy to one, without a copy to the other, and sometimes 
both were copied correspondence.  Meanwhile, the veteran's 
claim was continued, to include personal appearances at 
hearings held at the RO.  During the veteran's October 1998 
hearing before a hearing officer, PVA took the lead, with the 
private attorney as co-counsel.  During the veteran's May 
2000 personal hearing, held at the RO before a hearing 
officer, the private attorney took the lead, with PVA as co-
counsel.  

Under the circumstances, the Board finds that the RO was 
inconsistent in its treatment of the veteran's accredited 
representative.  Apparently, the private attorney had 
restrictive representation for only the 38 U.S.C.A. § 1151 
issue, with PVA as the unrestricted accredited representative 
for all other issues before VA.  Unfortunately, the RO 
confused the representatives' roles and was inconsistent in 
who received what correspondence, which led to inconsistent 
filings and effected the perfection of the veteran's appeal 
of the RO's December 1995 decision.  Also, it appears that, 
although the RO may close an appeal for untimeliness, the RO 
continued the appeal for almost four years following the 
notification in January 1997 that his appeal was not timely 
perfected.  Since the pertinent stature and regulations do 
not require the RO to close a claim, the claim was continued.  
Since there is no indication that the RO actually closed the 
appeal, notwithstanding having notified the veteran that his 
appeal was not timely perfected, and because it appears that 
the RO never treated the veteran's appeal as closed, the 
Board finds that it has jurisdiction to decide the underlying 
claim on its merits.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the unique 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's Substantive Appeal was timely 
filed to the RO's December 1995 decision denying compensation 
under the provisions of 38 U.S.C.A. § 1151 for spinal cord 
injury allegedly occurring during surgery at a VAMC.  


ORDER

The extent that a timely Substantive Appeal was filed with 
regard to a December 1995 RO decision denying the veteran 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for spinal cord injury, the claim is 
granted.  


REMAND

Since the Board has found that the veteran has filed a timely 
Substantive Appeal with regard to the December 1995 RO 
decision denying him entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for spinal cord injury, that 
claim is in appellate status.  During the pendency of this 
claim, the VCAA was enacted, which is applicable in this 
case.  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim and also includes new 
notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
Court held that the revised notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3,159(b)(1), apply to 
cases pending before VA on November 9, 2000, the date of the 
VCAA's enactment, even if the initial AOJ decision was issued 
before that date, and that the statute and regulation provide 
that, before an initial unfavorable AOJ decision is issued on 
a claim, a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

However, the Court also recognized that, where, as in the 
case at hand, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 
5103(a)/§ 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the claimant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  In so doing, the Court noted that it was neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision, and the claimant 
is entitled on remand to VCAA-content-complying notice.  
Pelegrini II.  

In addition, other recent decisions of the United States 
Court of Appeals for the Federal Circuit, as well as the 
United States Court of Appeals for Veterans Claims, have 
further addressed shortcomings of VA in its application of 
the VCAA.  For instance, VA has failed to adequately comply 
with the notice provisions of the legislation pertaining to 
what information and evidence is necessary to substantiate 
the claim and what information and evidence not of record VA 
would seek to obtain and what information and evidence the 
veteran would be expected to obtain.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Further, compliance with the VCAA requires that, once a 
"substantially completed claim" has been received, the 
veteran be notified, via letter, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability at issue, is not acceptable.  The 
RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  In Quartuccio, the Court noted 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary."  

In the case at hand, although the veteran has been notified 
of the VCAA by VA letter dated in August 2002, that letter 
pertained to another issue that is not currently before the 
Board and which has been rendered moot by the Board's current 
finding that his claim for compensation under 38 U.S.C.A. 
§ 1151 is still in appellate status.  Likewise, VA has not 
adequately discuss the amended duty to notify with respect to 
the underlying claim pertaining to 38 U.S.C.A. § 1151 
compensation benefits.  Specifically, VA has not discussed 
the provision that the required notice to the veteran of the 
information and evidence necessary to substantiate his claim; 
indicate what portion of any such information or evidence is 
to be provided by which party; and failed to discuss whether 
the documents that it referenced, or any other document in 
the record, satisfied that requirement.  Hence, because VA 
failed to adequately address the newly amended duty to notify 
requirements as it pertains to compensation under the 
provisions of 38 U.S.C.A. § 1151, VA needs to consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles, 
16 Vet. App. at 373-74; Quartuccio, 16 Vet. App. at 187.  

Under the circumstances, the Board finds that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  The 
appellant has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini II.  This 
violation of due process must be addressed before the Board 
can undertake any action on his claim for entitlement to 
compensation benefits for spinal cord injury under the 
provisions of 38 U.S.C.A. § 1151 due to alleged surgery in 
January 1995, which was performed at a VAMC.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO is to contact the veteran and 
have him clarify, preferably in writing, 
who is his accredited representative 
specifically for the issue of entitlement 
to compensation for spinal cord injury 
under the provisions of 38 U.S.C.A. § 1151 
due to surgery performed in January 1995 
at a VAMC.  A copy of the veteran's 
response is to be incorporated in the 
claims file.  

2.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal, namely, entitlement to 
compensation for spinal cord injury under 
the provisions of 38 U.S.C.A. § 1151 due 
to alleged surgery performed at a VAMC in 
January 1995.  A general form letter, 
prepared by the RO, not specifically 
addressing the benefits and entitlements 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
compensation for spinal cord injury under 
the provisions of 38 U.S.C.A. § 1151 due 
to alleged surgery performed at a VAMC in 
January 1995.  The RO is advised that 
they are to make determinations on the 
issue currently being remanded based on 
the law and regulations in effect at the 
time of the filing of the 38 U.S.C.A. 
§ 1151 claim, and their decision is to 
include consideration of any further 
changes in the VCAA as well as any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative on this issue should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



